DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Cancelled: 1, 3, 5-6
Previously Presented: 2, 4
New: 7-8
Pending: 2, 4, 7-8
Response to Arguments
Applicant's arguments filed 23 May 2022 regarding claims 2 &4 have been fully considered but they are not persuasive. The rejection under 35 USC§103 has been maintained.
Based on the newly amended claims, new rejections under 35 USC§112(b) and 35 USC§ 101 are deemed proper.
 (Old) Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2, 4, 7 is/are rejected under 35 U.S.C. 103 as obvious over WO 2009/137400 (hereafter WO’400) in view of WO 01/85983 (hereafter WO’983) in further view of Jacobson or Ratliff et al.
Applicant has amended claim 2 to state the compound is a sulfoxide prodrug that metabolizes into an active sulphide; amended claim 4 to include additional components; added claim 7 reading on a method of treating difficult wounds using the composition of claim 4.
Applicant argues the prior art of record while teaching the instant compound, does not teach the compound in composition form being applied directly to the wound.
As stated in the previous office action, the instant compounds are known to enhance the recovery of damaged skin by topically administering to the wound or irritation.  
Regarding claims 2 & 4
As previously stated claim 2 is a compound claim and the intended utility or dosage is not considered a further limitation on the claim.  
WO’400 teaches pharmaceutical composition containing the compound of claim 2: 2-[(3Z)-6-fluoro-2-methyl-3-[(4-methylsulfinylphenyl) methylidene] inden-1-yl] acetic acid (sulindac) of the formula 1. (See sections [0010] - [0011])
The compound/composition can be administered to the skin wound or irritation in a therapeutically or prophylactically effective amount which comprises about between 0.001 mg to 100 mg [00156] sulindac, R-epimer of sulindac, S-epimer of sulindac, derivatives, variants, structural analogs and mixtures thereof [00153].
Regarding Claim 7
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 7 reads on treating diabetic wounds that are difficult to heal.  
WO’983 that aldose reductase inhibitors are useful for the treatment of wound healing in diabetic patients. Jacobson or Ratliff et al. disclose that sulindac is an aldose reductase inhibitor. According to Ratliff et al., sulindac is the best inhibitor among the NSAIDs tested. 
Regarding the components contained in the composition of claim 4, WO’400 starting at sect [00185] discloses said ingredients. 
Thus, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to try to topically use sulindac in the treatment of diabetic wounds.
Regarding the components contained in the composition of claim 4, WO’400 starting at sect [00185] discloses said ingredients. 
(New) Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a "use" can only be properly claimed as a process or method.  35 U.S.C. §§ 100(b), 101.  See, Clinical Products v. Brenner, 255 F. Supp. 131,  149 USPQ 475, 477 (D.D.C. 1966).  In re Thuau, 1943 C.D. 390.  To overcome this rejection, claim 8 need to be rewritten indicating a clear method or process of use.
(New) Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 discloses stabilizers and antioxidants selected from a list comprising of said stabilizers and antioxidants but then state the composition can be supplemented with the addition of stabilizers and antioxidants.  Since the composition contains both of these items it is unclear how it can be supplemented with these items.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637.  The examiner can normally be reached on Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622


/DEBORAH D CARR/Primary Examiner, Art Unit 1622